DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 32-45 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 32, a transmitting member configured to transmit a first sonic wave;
a receiving member configured to receive the first sonic wave that has been transmitted from the transmitting member and has passed through a recording material, and a second sonic wave that is generated in an image forming apparatus when the image forming apparatus operates for forming an image on [[a]] the recording material; and
a control unit configured to output a first signal, in a first mode, according to the first sonic wave that is received by the receiving member, and to output a second signal, in a second mode, according to the second sonic wave that is received by the receiving member; and,
Regarding independent claim 39, a transmitting member configured to transmit a first sonic wave;
a receiving member configured to receive the first sonic wave that has been transmitted from the transmitting member and has passed through a recording material, and a second sonic 
a detection unit configured to detect information regarding a type or state of the recording material based on the first sonic wave received by the receiving member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852